DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the struts of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 3, 25, and 31 are objected to because of the following informalities:  
In claim 1, ll. 4, “using” should be --uses--.
In claim 3, line 1, “is has” should be --has--.
Claim 25 depends from claim 27.  Dependent claims should refer to a preceding claim.
In claim 31, line 1, “method of 30” should be --method of claim 30--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motive conversion feature” in claims 6, 12, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, 31, 32, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
There is insufficient antecedent basis for the following limitations:
"the first restriction” and “the second restriction" in lines 1-2 of claim 21,
"the remainder" in line 1 of claim 25,
"the left ventricle" in line 1 of claim 31,
"the lungs" in claims 32 and 33,
"the left atrium" in line 1 of claim 34.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 12, 13, 17, 20-27, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,827,682 to Bugge et al.
Regarding independent claim 1, Bugge teaches a device for pumping blood (abstract, Fig. 17), comprising: means for centrifugally pumping blood (54); means for hydraulically powering said pumping means (24a), said powering means using blood to generate the power (col. 10, ll. 29-44).
Regarding claims 3-5, Bugge teaches the device of claim 1 (see above), wherein: 

said pumping means rotates about an axis (the shaft shown in Fig. 17) and has a body that includes an internal flowpath (within the enclosure shown in Fig. 17), and said hydraulically powering means (connector 102) is placed in the internal flowpath of the body (Fig. 17) (claim 4),
the internal flowpath extends along the axis of rotation of said pumping means(Fig. 17) (claim 5).

Regarding independent claim 17, Bugge teaches a device for pumping blood, comprising: a hydraulic motor (24a, Fig. 17) adapted and configured for generating power from a portion of a first supply of blood (col. 10, ll. 29-44), said motor having an inlet (through 23) for receiving the portion of the first blood supply at a first higher pressure and an outlet (at 41) for expelling the first blood supply at a first lower pressure (the pressure change being inherent due to energy being extracted by the motor); a centrifugal pump (54) adapted and configured for increasing the kinetic energy of the remainder of the first supply of blood (col. 10, ll. 29-44), said pump being powered by said hydraulic motor (col. 10, ll. 29-44), wherein the remainder of the first supply of blood at a second reduced pressure less than the first higher pressure is received at an inlet of said pump (by virtue of blood circulating through the body), and the remainder supply of blood is expelled from an outlet of said pump (at 57 in Fig. 17) at a second increased pressure that is greater than the second reduced pressure (because of the pump 54 increasing the pressure of blood); wherein the portion of the first supply of blood expelled from the motor outlet and the remainder of the first supply of blood expelled from the pump outlet are combined (in vein 51, Fig. 17) and are recycled to the inlet of said motor and the inlet of said pump (by virtue of blood circulating throughout the body in a closed circuit).
Regarding claims 20-24, Bugge teaches the device of claim 17 (see above), wherein: 
said hydraulic motor rotates along an axis (along the shaft shown in Fig. 17) and includes a rotating enclosed flowpath (inside the casing of motor 24a) having a cross sectional area and a plurality of motive conversion features (the blades of the impeller shown in Fig. 17) within the flowpath for converting some of the energy of the portion of the first blood supply to kinetic energy for powering said pump (col. 10, ll. 29-44), said motive conversion features being adapted and configured to project a total surface area along the flowpath that is less than the cross sectional area of the flowpath (which is necessary in order to allow blood to pass through the motor) (claim 20),
a first restriction (55, Fig. 17) is the systemic circulatory system of a biological unit (col. 10, ll. 29-44) and a second restriction (tube 23) is the pulmonary circulatory system of the biological unit (20) (claim 21),
a remainder flow exiting the pulmonary circulatory system and a portion of the first supply at the first lower pressure from the outlet of said hydraulic motor are in fluid communication with an inlet to an atrium of the heart of the biological unit (which is inherently true due to the circulatory system being a closed circuit, i.e. every part is fluidly connected to every other part) (claim 22),
a remainder of the first supply of blood flows through a first restriction (at 44, Fig. 17) and exits the first restriction at a second reduced pressure (due to energy being extracted by motor 24a) (claim 23),
the remainder flow at the second increased pressure flows through a second restriction (vein 51), and the remainder flow exiting the second restriction is in fluid communication with the portion of the first supply at the first lower pressure (which is inherently true due to the 
Regarding independent claim 26, Bugge teaches a device for pumping blood, comprising: a hydraulic motor (24a) adapted and configured for generating power from a first supply of blood (col. 10, ll. 29-44), said motor having a motor inlet (at 23 in Fig. 17) for receiving the first blood supply at a first higher pressure and a motor outlet (at 44 in Fig. 17) for expelling the first blood supply at a first lower pressure; a rotatable centrifugal pump (54) powered by said hydraulic motor and having a pump inlet (at 55, Fig. 17) and a pump outlet (at 57, Fig. 17) and an outer surface adapted and configured for increasing the kinetic energy of a second supply of blood by rotation of the outer surface (col. 10, ll. 29-44), the pump inlet receiving the second supply at a second lower pressure and the second supply flowing from the pump outlet (by virtue of being circulated through the closed circuit of the body) at a second higher pressure; and wherein flow from the motor outlet at the first lower pressure is in fluid communication with the second supply of blood at the pump outlet at the second higher pressure (by virtue of the closed circuit nature of the body), and the second lower pressure of the second supply of blood at the pump inlet is less than the first higher pressure of the first supply of blood at the motor inlet (col. 10, ll. 29-44).
Regarding claims 27 and 25, Bugge teaches the device of claim 26 (see above), wherein: 
said pump rotates about an axis and includes a viscously impelling outer surface shaped as a body of revolution about the axis (the impeller shown in Fig. 17), the body of revolution having a maximum diameter proximate to the pump outlet (Fig. 17) (claim 27),
the remainder flow at the second increased pressure flows through a second restriction (44), and the remainder flow exiting the second restriction is in fluid communication with the portion of the first supply at the first lower pressure (by virtue of the closed circuit nature of the circulatory system) (claim 25).
Regarding independent claim 30, Bugge teaches a method for pumping blood, comprising: providing a first flow of blood at a first higher pressure to the inlet of a hydraulic motor (24a) generating power by the motor from the first flow of blood (col. 10, ll. 29-44); providing a second flow of blood at a second lower pressure to the inlet of a centrifugal pump (54); rotating the centrifugal pump with the power generated by the first flow of blood; and increasing the energy of the second flow of blood by said rotating (col. 10, ll. 29-44).
Regarding claims 31-34, Bugge teaches the method of claim 30 (see above), wherein: 
the first higher pressure is about the same as pressure at the exit of the left ventricle (12, Fig. 17) (claim 31),
further comprises flowing the increased energy blood to the lungs (col. 10, ll. 29-44) (claim 32),
further comprises flowing the first flow of blood from the motor outlet at a decreased pressure to the lungs (col. 10, ll. 29-44) (claim 33),
further comprises flowing the first flow of blood from the motor outlet at a decreased pressure to the left atrium (by virtue of blood flowing back to the heart due to the closed circuit nature of the circulatory system) (claim 34).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0318748 to Merce Vives.
Regarding independent claim 1, Merce Vives teaches a device for pumping blood (abstract), comprising: means for centrifugally pumping blood (7); means for hydraulically powering said pumping means (8, para. 17), said powering means using blood to generate the power (para. 17).
Regarding claim 2, Merce Vives teaches the device of claim 1 (see above), wherein said pumping means has an axis of rotation (shown as a centerline in Fig. 2), and an inlet (at 5) in which flow of blood .
Allowable Subject Matter
Claims 6-11, 15, 16, 18, 19, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the objected-to claims include subject matter that represents an improvement over the invention patented in Bugge wherein the improvement comprises the flow of blood which powers the hydraulic motor flowing through the interior of the pumping means/impeller.  While the patent to Gudivada which has been cited but not relied upon in any rejection teaches a rotor with outer and inner flowpaths, it is the flow along the outer surface which powers the flow through the interior of the rotor, which is the opposite of the claimed configuration, and also uses two separate fluids which remain in their separate fluid circuits, unlike the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it discloses blood pumps 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745          

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745